Case 3-18-11706-cjf      Doc 37     Filed 10/02/18 Entered 10/02/18 14:32:23             Desc Main
                                   Document      Page 1 of 46


                     UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                          Chapter 13
ELI RANDALL,                                    Case No. 18-11706-CJF
       Debtor.
______________________________________________________________________________

      NOTICE OF MOTION BY FEDERAL NATIONAL MORTGAGE ASSOCIATION
       (“FANNIE MAE”), A CORPORATION ORGANIZED AND EXISTING UNDER
           THE LAWS OF THE UNITED STATES OF AMERICA FOR RELIEF
         FROM AUTOMATIC STAY, CO-DEBTOR STAY AND ABANDONMENT


        Federal National Mortgage Association (“Fannie Mae”), a corporation organized and
existing under the laws of the United States of America has filed papers with the bankruptcy
court to obtain relief from the automatic stay, co-debtor stay and abandonment.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant relief from the automatic stay, co-debtor stay and/or
abandonment, or if you want the court to consider your views on the motion then within 21 days
of the filing date indicated on this notice, you or your attorney must file with the court a written
response explaining your position and requesting a hearing at:

               Clerk, U.S. Bankruptcy Court
               Western District of Wisconsin
               120 N. Henry Street, Rm 340
               Madison, WI 53703

       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the deadline stated above.

       You must also mail a copy to:

               O’Dess and Associates, S.C.
               Attn: D. Alexander Martin
               1414 Underwood Avenue, Suite 403
               Wauwatosa, WI 53213
Case 3-18-11706-cjf     Doc 37     Filed 10/02/18 Entered 10/02/18 14:32:23            Desc Main
                                  Document      Page 2 of 46


               Mark Harring
               Chapter 13 Standing Trustee
               131 W. Wilson St., Ste. 1000
               Madison, WI 5703-3260

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting the relief requested.

       Dated at Wauwatosa, Wisconsin this ___         October
                                          2nd day of ______________,   18
                                                                     20___.

                                              O'DESS AND ASSOCIATES, S.C.
                                              Attorneys for Fannie Mae Digitally signed by D.
                                              D. Alexander                Alexander Martin

                                              Martin                      Date: 2018.10.02 14:00:15
                                                                          -05'00'
                                              By:    D. Alexander Martin
                                                     State Bar ID No. 1046591

                                                     Case No. 18-11706-cjf


For informational purposes and to comply with applicable law only. This should not be
construed as an attempt to collect a debt.

O’Dess and Associates, S.C., is attempting to collect a debt and any information obtained
will be used for that purpose.

If you have previously received a Chapter 7 Discharge in Bankruptcy, this correspondence
should not be construed as an attempt to collect a debt.
Case 3-18-11706-cjf     Doc 37     Filed 10/02/18 Entered 10/02/18 14:32:23           Desc Main
                                  Document      Page 3 of 46


                     UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                          Chapter 13
ELI RANDALL,                                    Case No. 18-11706-CJF
       Debtor.
______________________________________________________________________________

          MOTION BY FEDERAL NATIONAL MORTGAGE ASSOCIATION
     (“FANNIE MAE”), A CORPORATION ORGANIZED AND EXISTING UNDER
          THE LAWS OF THE UNITED STATES OF AMERICA FOR RELIEF
        FROM AUTOMATIC STAY, CO-DEBTOR STAY AND ABANDONMENT
______________________________________________________________________________

       Federal National Mortgage Association (“Fannie Mae”),1 a corporation organized and

existing under the laws of the United States of America, through its attorneys, O’Dess and

Associates, S.C., pursuant to 11 U.S.C. §§362(d), 1301(c) and 554(b) of the Bankruptcy Code

and Rules 4001(a) and 6007(b) of the Federal Rules of Bankruptcy Procedure, moves the court

for relief from the automatic stay, co-debtor stay and abandonment, and in support states as

follows:

       1.      Debtor Eli Randall filed a voluntary petition under chapter 13 of the Bankruptcy

Code on May 17, 2018.

       2.      Debtor and co-debtor, Vickie S. Randall, executed and delivered a note dated

November 26, 2001, to Community First Bank for an original principal sum of $256,000.00

(“Note”). A copy of the Note is attached as Exhibit 2.

       3.      Payments pursuant to the Note are secured by a mortgage (“Mortgage”) of even




       1
       Seterus, Inc. is the authorized sub-servicer for Fannie Mae providing loan servicing
pursuant to a limited power of attorney, a copy of which is attached as Exhibit 1.
Case 3-18-11706-cjf      Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23               Desc Main
                                  Document      Page 4 of 46


date and duly assigned to Fannie Mae on real property located at 5858 W. Waveland Avenue,

Chicago, Illinois 60634 (“Property”). A copy of the Mortgage and Assignments of Mortgage are

attached as Exhibits 3 through 6, respectively.

       4.      The amount of the claim as of the date of the filing of this case, according to

Seterus, Inc.’s records, is $342,748.55 as evidenced by Fannie Mae’s Proof of Claim 1-1.

       5.      Debtor failed to comply with the terms and conditions of the Note and

Mortgage and the order confirming his chapter 13 plan by failing to make the post-petition

monthly mortgage payments as they came due July 1, 2018, through October 1, 2018, at

$2,361.78, each; minus, suspense funds of $5.64, for a total of $9,441.48. A copy of the post-

petition mortgage payment history is attached as Exhibit 7.

       6.      Upon information and belief, the Property has an approximate value of

$350,000.00 based upon the debtor’s schedules.

       7.      Based upon inter alia the above, there is a lack of adequate protection as to the

secured interest involved herein, the Property is burdensome and of inconsequential value to the

bankruptcy estate, and cause exists to lift the automatic stay, co-debtor stay and make

inapplicable the 14 day stay pursuant to Federal Rule of Bankruptcy Procedure 4001(a)(3).

       8.      Fannie Mae seeks relief for the purposes of exercising its remedies against the

Property permitted by the applicable note and mortgage and non-bankruptcy law, including

foreclosure proceedings in state court, and contacting the debtor and co-debtor by telephone or

written correspondence to, at Fannie Mae’s option, offer, provide, and enter into a forbearance

agreement, loan modification, refinance agreement or other loan workout/loss mitigation

agreement.
Case 3-18-11706-cjf      Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23              Desc Main
                                  Document      Page 5 of 46


       9.      Fannie Mae has retained counsel to pursue this motion and anticipates incurring

attorneys’ fees and costs for which it may seek reimbursement.

       WHEREFORE, Fannie Mae respectfully requests that this court enter an order:

       A.      granting Movant relief from the automatic stay and co-debtor stay so that Fannie

Mae, its successors and assigns and authorized servicers, may exercise its remedies against the

Property permitted by the applicable note and mortgage and non-bankruptcy law, including

foreclosure proceedings in state court, and authorizing Fannie Mae, its successors and assigns

and authorized servicers, to contact the debtor and co-debtor by telephone or written

correspondence to, at Movant’s option, offer, provide, and enter into a forbearance agreement,

loan modification, refinance agreement or other loan workout/loss mitigation agreement;

       B.      granting abandonment of the bankruptcy estate’s interest in the Property;

       C.      declaring that the relief granted herein shall survive the conversion of this case

from chapter 13 to any other chapter under the Bankruptcy Code;

       D.      authorizing and directing the Chapter 13 Trustee not to make any further

payments on Fannie Mae’s claim 1-1; and,

       E.      granting such other and further relief as the court deems just and appropriate.

       Dated at Wauwatosa, Wisconsin this ___         October
                                          2nd day of _______________,    18
                                                                      20___.

                                              O'DESS AND ASSOCIATES, S.C.
                                              Attorneys for Fannie Mae
                                             D. Alexander                Digitally signed by D.
                                                                         Alexander Martin

                                             Martin
                                              By:
                                                                         Date: 2018.10.02 13:57:00
                                                     D. Alexander Martin -05'00'
                                                     State Bar ID No. 1046591


                                                     Case No. 18-11706-cjf
Case 3-18-11706-cjf      Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23          Desc Main
                                  Document      Page 6 of 46




                     UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                          Chapter 13
ELI RANDALL,                                    Case No. 18-11706-CJF
       Debtor.
______________________________________________________________________________

                                  CERTIFICATE OF SERVICE


                                         2nd day of _______________,
       The undersigned certifies that on ___          October          18 he caused a copy
                                                                     20___,

of this Notice of Motion and Motion for Relief from Automatic Stay and Abandonment and

proposed order to be served by U.S. mail on debtor, Eli Randall, and co-debtor, Vickie S.

Randall, at 5858 W. Waveland Avenue, Chicago, Illinois 60634, and on the identified creditors

in the attached matrix; and, on the same date by electronic means via CM/ECF on the debtor’s

counsel, Wade M. Pittman, and on the chapter 13 trustee, Mark Harring, and the office of the

United States Trustee.
                                          2nd day of _______________,
       Dated at Wauwatosa, Wisconsin this ___         October           18
                                                                      20___.


                                                                                  Digitally signed by D.
                                                          D. Alexander Alexander Martin
                                                          Martin              Date: 2018.10.02
                                                           ____________________________
                                                                              13:56:29 -05'00'
                                                           D. Alexander Martin
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document      Page 7 of 46




Creditor Mailing Matrix (Case No. 18-11706-cjf)
Label Matrix forCase   3-18-11706-cjf Doc 37
                 local noticing               FederalFiled 10/02/18
                                                      National            Entered( 10/02/18
                                                               Mortgage Association           14:32:23       Desc
                                                                                              IRS - Centralized     MainOperations
                                                                                                                Insolvency
                                              c/o O’Dess and Associates, S.C. 8 of 46
                                                  Document           Page
0758-3
Case 3-18-11706-cjf                           1414 Underwood Ave., Ste. 403        *          P.O. Box 7346
                                                                                              Philadelphia, PA 19101-7346
Western District of Wisconsin, http://www.wiw Wauwatosa, WI 53213-2653
Madison
Fri Sep 14 13:21:01 CDT 2018
Secretary of Treasury
Treasury Department
1500 Pennsylvania Avenue N.W.
                                              Securities and Exchange Commission
                                              175 West Jackson Boulevard
                                              Suite 900
                                                                                              U.S. Trustee’s Office
                                                                                              780 Regent Street, Suite 304
                                                                                              Madison, WI 53715-2635
                                                                                                                                *
Washington, DC 20220-0001                     Chicago, IL 60604-2908



                                                                            *
Wisconsin Department of Revenue               U.S. Bankruptcy Court                           Fannie Mae
Special Procedures Unit
P.O. Box 8901
                                              U.S. Federal Courthouse
                                              120 N. Henry Street
                                                                                              c/o Seterus, Inc.
                                                                                              PO Box 1047
                                                                                                                            *
Madison, WI 53708-8901                        Madison, WI 53703-2559                          Hartford, CT 06143-1047


Mark & Linda Weldy
8130 9th Street Place North
Oakdale, WI 55128-5391
                                              Mark Weldy
                                              8130 9th Street Place North
                                              Oakdale MN 55128-5391
                                                                                              Seterus
                                                                                              P.O. Box 1077
                                                                                              Hartford, CT 06143-1077
                                                                                                                        *

Wisconsin Department of Revenue
Special Procedures Unit Bankruptcy
                                              Eli Randall
                                              5858 W. Waveland Ave
                                                                                              Mark Harring
                                                                                              131 W. Wilson Street, Suite 1000
                                                                                                                                    *
P.O. Box 8901 MS 4-SPU                        Chicago, IL 60634-2663                          Madison, WI 53703-3260
Madison, WI 53708-8901


Vickie Sue Randall                            Wade M. Pittman                                 End of Label Matrix
5858 W. Waveland Ave.
Chicago, IL 60634-2663
                                              Pittman & Pittman Law Offices, LLC
                                              222 N Midvale Blvd, STE 16
                                                                                   *          Mailable recipients
                                                                                              Bypassed recipients
                                                                                                                     16
                                                                                                                      0
                                              Madison, WI 53705-5004                          Total                  16


  Notice and Motion will not be served by US Mail on the
  entities marked with asterisk above.
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document      Page 9 of 46




                               EXHIBIT 1
Case
Case 3-18-11706-cjf
     3-18-11706-cjf Claim
                    Doc 371-1 Filed
                                Filed 06/28/18 Entered
                                    10/02/18    Desc Main  Document
                                                       10/02/18 14:32:23 Page
                                                                          Desc9 Main
                                                                                of 39
                            Document      Page 10 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc10 of
                                                                              Main
                           Document 39     Page 11 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc11 of
                                                                              Main
                           Document 39     Page 12 of 46
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document     Page 13 of 46




                                EXHIBIT 2
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc12 of
                                                                              Main
                           Document 39     Page 14 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc13 of
                                                                              Main
                           Document 39     Page 15 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc14 of
                                                                              Main
                           Document 39     Page 16 of 46
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document     Page 17 of 46




                                EXHIBIT 3
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc15 of
                                                                              Main
                           Document 39     Page 18 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc16 of
                                                                              Main
                           Document 39     Page 19 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc17 of
                                                                              Main
                           Document 39     Page 20 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc18 of
                                                                              Main
                           Document 39     Page 21 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc19 of
                                                                              Main
                           Document 39     Page 22 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc20 of
                                                                              Main
                           Document 39     Page 23 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc21 of
                                                                              Main
                           Document 39     Page 24 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc22 of
                                                                              Main
                           Document 39     Page 25 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc23 of
                                                                              Main
                           Document 39     Page 26 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc24 of
                                                                              Main
                           Document 39     Page 27 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc25 of
                                                                              Main
                           Document 39     Page 28 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc26 of
                                                                              Main
                           Document 39     Page 29 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc27 of
                                                                              Main
                           Document 39     Page 30 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc28 of
                                                                              Main
                           Document 39     Page 31 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc29 of
                                                                              Main
                           Document 39     Page 32 of 46
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document     Page 33 of 46




                                EXHIBIT 4
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc30 of
                                                                              Main
                           Document 39     Page 34 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc31 of
                                                                              Main
                           Document 39     Page 35 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc32 of
                                                                              Main
                           Document 39     Page 36 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc33 of
                                                                              Main
                           Document 39     Page 37 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc34 of
                                                                              Main
                           Document 39     Page 38 of 46
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document     Page 39 of 46




                                EXHIBIT 5
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc35 of
                                                                              Main
                           Document 39     Page 40 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc36 of
                                                                              Main
                           Document 39     Page 41 of 46
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document     Page 42 of 46




                                EXHIBIT 6
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc37 of
                                                                              Main
                           Document 39     Page 43 of 46
Case3-18-11706-cjf
Case 3-18-11706-cjf Doc
                    Claim
                        371-1Filed
                                 Filed 06/28/18Entered
                                    10/02/18     Desc 10/02/18
                                                       Main Document
                                                               14:32:23 Page
                                                                         Desc38 of
                                                                              Main
                           Document 39     Page 44 of 46
Case 3-18-11706-cjf   Doc 37    Filed 10/02/18 Entered 10/02/18 14:32:23   Desc Main
                               Document     Page 45 of 46




                                EXHIBIT 7
                     Case 3-18-11706-cjf      Doc 37       Filed 10/02/18 Entered 10/02/18 14:32:23             Desc Main
                                                          Document     Page 46 of 46

                           POST-PETITION PAYMENT HISTORY
   Name                    Eli Randall                                 Todays Date                        10/1/2018
    Loan
    Case                   18-11706                      BK Specialist                        Dennis Breiner
Filing Date                5/17/2018               BK QA Check Specialist                         Name
Modification                                                          Property Address
Agreed Order                                             5858 W WAVELAND AVE CHICAGO IL 60634-2663

                                                                                    Post Petition
  Date         Amount      $ Applied To Applied         Paid To       Running     Payment Amount       Court Filed PCN
 Received      Received      Payment    to Month       Suspense    Suspense Total       Due                 Date

 6/19/2018     $2,367.42     $2,361.78   Jun-18    $        5.64   $            5.64       $2,361.78        PCN
                                         Jul-18    $         -     $            5.64       $2,361.78      Next Due
                                         Aug-18    $         -     $            5.64       $2,361.78
                                         Sep-18    $         -     $            5.64       $2,361.78
                                         Oct-18    $         -     $            5.64       $2,361.78

                                                           Total Installments              $9,447.12
                                                               Suspense                $       5.64
                                                           Total Post Arrears          $   9,441.48
